FIRST AMENDMENT TO
ASSET MANAGEMENT AGREEMENT
 
THIS FIRST AMENDMENT (the “Amendment”) effective as of November 3, 2008, to the
Asset Management Agreement dated as of July 3, 2007 (the “Agreement”), by and
between AII Insurance Management Limited (“AIM”), a Bermuda corporation, and
Maiden Insurance Company, Ltd. (“MIC”), a Bermuda joint stock company, Maiden
Holdings, Ltd. (“MHL”), a Bermuda joint stock company and Maiden Holdings North
America, Ltd. (“MHNA”), a Delaware corporation (MIC, MHL and MHNA are
hereinafter referred to collectively as the “Company”), is made by and between
AIM and the Company.
 
WITNESSETH
 
WHEREAS, MHL and MHNA are, respectively, the parent and an affiliate of MIC;
 
WHEREAS, MHL and MHNA wish to retain AIM to provide investment management
services upon the terms and conditions set forth in the Agreement and AIM wishes
to provide said services;
 
WHEREAS, AIM and the Company wish to amend certain provisions of the Agreement
in the manner set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the premises andmutual covenants contained
herein, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND USAGE


1.1
Definitions.  Capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement.

 
1.2
Headings.  The headings contained in this Amendment are for reference purposes
only and shall not affect the meaning or interpretation of this Amendment.

 
ARTICLE II
AMENDMENTS


2.1
Maiden Holdings, Ltd. and Maiden Holdings North America, Ltd. are added as
parties and included within the definition of Company.

 
2.2 
Appendix A is hereby replaced with Appendix A-1, effective as of November 3,
2008.

 
2.3 
Section 6(a) is hereby amended and restated in its entirely as follows:

 
 
Subject to Section 6(d) below, within 30 days of the end of each calendar
quarter, Company shall pay to AIM an asset management fee as follows:  (i) if
the average value of the Account for the preceding calendar quarter is $1
billion or less, an amount equal to 0.05% of the average value of the Account
for the preceding calendar quarter; or (ii) if the average value of the Account
for the preceding calendar quarter is greater than $1 billion, an amount equal
to.0375% of the average value of the Account for the preceding calendar quarter.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
MISCELLANEOUS
 
3.1
Confirmation of the Agreement.Except as amended by this Amendment, the Agreement
remains in full force and effect, without further modification or amendment.

 
3.2
Counterparts.  This Amendment may be executed in one or more counterparts and
such counterparts together shall constitute one and the same agreement.

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
Maiden Insurance Company Ltd.
 
By:  
/s/ Michael Tait
     
Name:Michael Tait
     
Title:Chief Financial Officer
 

 
Maiden Holdings, Ltd.
 
By:  
/s/ Michael Tait
     
Name:Michael Tait
     
Title: Chief Financial Officer
 

 
Maiden Holdings North America, Ltd.
 
By:  
/s/ John Marshaleck
     
Name:John Marshaleck
     
Title:President
 

 
AII Insurance Management Limited
 
By:  
/s/ Michael Bott
     
Name:Michael Bott
     
Title:President
 

 
 
 

--------------------------------------------------------------------------------

 